                             Case 2:20-cv-04526 Document 1-1 Filed 05/20/20 Page 1 of 5 Page ID #:105
                                                                                    Z M %V2Q
    Electronically FllED by Superior Court of California, County of Los Angeles on 02/H/§              8§)%
                                                                                                                                                                       / /
                                                                                                                      §%herri R. Carter, Executive Officer/Cte/k of Court, by M. Baret.Deputy Clerk
                                                                                                                                                                                                                 2- ZO
                                                                                                               ^^                                                                                   SUM-100
                                                                         SUMMONS                                                                                     FOR COURT USE ONLY
                                                                                                                                                                 (SOLO PAM USOOEIA CORTE}
                                                                   (CITACION JUDICIAL)
              NOTICE TO DEFENDANT:
              ( AVISO AL DEMANDADO) ;
               TARGET CORPORATION, a business entity; and DOES I through
               100, inclusive,
              YOU ARE BEING SUED BY PLAINTIFF:
              (LO ESTA DEMANDANDO EL DEMANDANTE ):
               TYLER COVINGTON, an individual,

                                                               .
                NOTICEI Youhave been sued The court may decide against you without your being heard unless you respond within 30 days Read the information                     .
                below    .
                   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                                               .                                                 . .
               served on the plaintiff A letter or phone calf will not protect you Your written response must be In proper legal form if you want the court to hear your
                     .
               case There may be a court form that you can use for your response You can find these court forms and more Information at the California Courts
                             -                                 .             .                 .                                                             .
               Online Self Help Center (www courHnfoxa gov/setfhBtp) your county law library, or the courthouse nearest you H you cannot pay the filing fee, ask
                                                                     .
                the court clerk for a fee waiver form If you do not file your response on time, you may lose the case by default, and your wages, money, and property
               may be taken without further warning from the court
                                                                         .             .
                                                                                                                         .
                   There are other legBl requirements You may want to call an attorney right away If you do not know an attorney, you may want to call an attorney
               referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program You can locate              .
                        .            . .
                                                                                                                                 .
                these nonprofit groups at the California Legal Services Web site { wwwJawhalpcalifomla org) , the California Courts Online Self Help Center
               (www couitinfo cd gov/SGlfhelp), or by contacting your local court or county bar association, NOTE; The court has a statutory lien for waived fees and
                                                                                                                                                                              -
                                                                                                                  .
               costs on any settlement or arbitration award of $10,000 or more in e civil case The court's tien must be paid before the court wifi dismiss the case
                                                       .
                                                                                                                                                                                                       .
               lAVISOI La han demandado SI no respond© dentm da 30 d/as, fa corta puade decidir en su contra sin escucbar su version, Lea la Information a
               continuation.
                  Tleno 30 OlAS DE CALENDAPIO despuds de qua !e entreguen esta citation y papales legates para presenter una respuesia porescdto en esta
                                                                                               .       .
               an foemato legal cormcto si desea que pmcesan su caao en la code Es posible que haya un formufario que ustad puada user para su respuasta
                                                                                                                                                        .
               corta y hacar qua so entrague une cqp/a at damandanfe Una carta o una llamada telafOnlca no to protagan Su respuasta por ascrfto dene que aster
                                                                                                                                                                                                      .
               Puade encontrar estos formularies de la corta y mbs Information an $1 Centro da Ayuda de las Cortes de CeUfomle (Www.sucorte ca govA an la                          ..
                                                                                                           .
               biblioteca de /eyes de su condado o en la code que le quade mbs carve SI no puade pagarla cuote de presentacldn, p/da a/ sacratario de to code
                                                                                           .
               que le db un formularfo da exantiOn da pego de cuotas SI no pmsente su respuesta a tfempo, puade parder el case por incumpllmianto y la code la
               podrb qultar su sue/do, dlnero y blenas sfn mbs advadentia                          .
                                                           .                                                                         .
                  Hay otros requisites /agates Es recomendable que Hama a un abogado Inmedletamente Si no conoce a un abogado, puade llamar a un servfclo de
                                           .
               remlsfcn a abogados Si no puade pagar a un abogado, es posible qua cumpla con los requisites para obtener serviclos legates gmtuitos da uri
                                                                                   .
               pmgrama de servfclos legates sin fines de lucre Pueda encontrar estos grupos sin tines de lucro en el sttlo web da California Legal Services,
                        .                          .                                                                         .           . .
               (Www tawhelpcalifomla org;, en el Centro do Ayuda de las Codes de California, (Www sucorte ca gov; o ponlbndose en contacto con la code o el
               cotegto de abogados locales , AVISO: Por lay , la coda tlenederecho a reclamar las cuotas y los costas exentos por /mponerun gravamen sobre
               cuafquler recuperation de $10,000 d mbs da valor mclblda medtonfe un acuerdo o una conceslOn da arbltraja en un caso de darecho cMI Tlane que                                .
               pagar el gravamen de to code antes de qua la code pueda dasacharal caso,
             The name and address of the court Is:                                                                                             CASE NUMBER;
                                                                                                                                               (Ntim&ro do! C6 iO ):
             (El nombre y direction de le code es):                          Los Angeles Superior Court
              312 N. Spring Street                                                                                                                   2 0ST CV 05650
              Los Angeles, CA 90112
             The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
             (El nombre, la direccldn y el numero de telbfono del abogado del demandante , o del demandants que no tiene abogadot es):
              Raymond Ghermezian, Esq., 3435 Wilshire Blvd., Suite 1800, Los Angeles, CA 90G 10, (323) 900- 5800.
                                                                                       Sherri R . Carter Executive Officer / Clerk of Court
             DATE:
             (Fecha)    02/ 11/ 2020                                                                  Marita
                                                                                                      tViarna r
                                                                                                               Clerk , by
                                                                                                              P . Rarpi
                                                                                                                  bare !
                                                                                                                              .(Deputy
                                                                                                                                Adjunto)
                                                                                ( Sacratario)
             (For proof of service of this summons, use Proof of Service of Summons (form POS-010). )
             (Para prueba de entrega de esta citation use el formulano Proof of Service of Summons, (POS-010)).
                                                                     '

                                            NOTICE TO THE PERSON SERVED: You are served
                                            1- I l as an individual defendant
                                            2. | | as the person sued under the fictitious name of ( specify):


I                                                                   3. &2LJ on behalf of (specify): Target Corporation, a business entity!
                                                                         under:   SEP      CCP 416.10 (corporation)                             1      1 CCP 416.60 (minor)
                                                                                  1    I CCP 416.20 (defunct corporation)                       I      I CCP 416.70 (conservatee )
                                                                                  I—I      CCP 416.40 (association or partnership ) [                  I CCP 416.90 (authorized person)
                                                                                  l 1 other (specify):
                                                                    4.   f   I   by persona! delivery on (dafe;:
                                                                         (




                                                                                                                                                                                                  P»B0 1 Of t

                                                                                                                                                                                                          . ..
              Form Adoptee for Mandatory U o
                                               *                                                       SUMMONS                                                           Code of CMI Procedure §5 412.20 4S5
                    .
                shjOWal Council of CaRfarrto
                                 .
               SUM 100 fRov July 1.2009]
                                                                                                                                                                                                .
                                                                                                                                                                                         www coartIiVo 6d gcv
               Case 2:20-cv-04526 Document 1-1 Filed 05/20/20 Page 2 of 5 Page ID #:106
                                                                            20STCV05650
                              Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Laura Selgle

                                                                                                                                                          .     .
Electronically FILE by Superior Court of California , County of Los Angeles on 02/11/2020 04:21 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M Barel Deputy Cler   t



               1     Raymond Ghermezian, Esq. [SBN 198777]
                     RAYMOND GHERMEZIAN,
               2     A PROFESSIONAL LAW CORPORATION
                     3435 Wilshire Boulevard Suite 1800
               3     Los Angeles , CA 90010
                     Telephone          ( 323) 900-5800
               4     Facsimile          (323) 900-5801
                     Email              ravmond@ Qhermezianlaw . com
               5
               6     Attorneys for Plaintiff ,
                     TYLER COVINGTON
               7
               8
               9                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
             10                                               FOR THE COUNTY OF LOS ANGELES
             11
                       TYLER COVINGTON, an individual,                                            Case No. 2 0S T C V 0 5 6 5 0
             12
                                                           Plaintiff,
             13                                                                                   COMPLAINT FOR DAMAGES AND
                       VS.                                                                        PERSONAL INJURIES BASED ON.
             14                                                                                     1. NEGLIGENCE
                       TARGET CORPORATION, a business
             15        entityl; and DOES 1 through 100 ,                                            2. PREMISES LIABILITY
                       inclusive,
             16
                                                          Defendants .
             17
             18
                     PLAINTIFF, TYLER COVINGTON, by and through his attorneys alleges as follows:
             19
             20
                                                      FACTS COMMON TO ALL CAUSES OF ACTION
             21
                                 1.          Plaintiff, TYLER COVINGTON is, and at all times herein mentioned was , a
             22
                                             resident of City of Monrovia , in the State of California.
             23
                                 2.          Plaintiff is informed and believes and thereon alleges that defendant
             24
                                             TARGET CORPORATION, and at all times herein mentioned was, a
             25
                                             corporation duly licensed and authorized to do business in the County of los
             26
                                             Angeles, State of California .
             27
                                 3.          That the true names and capacities, whethis individual, corporate, associate
             28



                                                                                               1.
                                                                       COMPLAINT FOR DAMAGES
    Case 2:20-cv-04526 Document 1-1 Filed 05/20/20 Page 3 of 5 Page ID #:107




     1            or otherwise of defendants, DOES 1 through 100, inclusive, and each DOE
     2            in between , are unknown to plaintiff at this time, who therefore sues said
     3            defendants by such fictitious names, and that when the true names and
     4            capacities of said defendants are ascertained, plaintiff will ask leave of court
     5            to amend this complaint accordingly.
     6       4.    Plaintiff is informed and believes and therefore alleges that each of the
     7             defendants sued herein as a DOE is responsible in some manner for the
     8             events and happenings herein referred to and caused injury and damages
     9             proximately thereby to plaintiff, as herein alleged.
    10       5.    Plaintiff is informed and believes and thereon alleges that defendants, each
    11             of them, and DOES 1 through 100, were the agents , alter egos , employees,
    12             servants, employers, masters, principals and/or associates of the remaining
    13             defendants and each or all of them , and at all times mentioned, were acting
    14             within the purpose and scope of such agency, employment, service ,
    15             partnership and/or association.
    16                              FIRST CAUSE OF ACTION
                         •            1




    17   (Against Defendants TARGET CORPORATION, and Doe Defendants 1 through
    18                                     100, inclusive)
    19       6.    Plaintiff re-alleges and incorporates herein by reference each and every
    20             allegation contained in paragraph 1 through 5 as if set forth fully herein.
    21       7.    Plaintiff is informed and believes and thereon alleges that at all times
    22             herein mentioned , defendant, TARGET CORPORATION, and DOE
    23             defendants 1 through 100, inclusive, owned, maintained, controlled,
    24             possessed , repaired , inspected , operated , designed, built, managed and
    25             cleaned certain walkway surfaces located at 888 W. Arrow Highway , San
    26             Dimas , CA 91773 , which were involved in the incident hereinafter
    27             described.
    28       8.    That on or about June 07, 2018 , at the aforementioned time and place ,
                   defendant, TARGET CORPORATION, and DOE defendants 1 through
                                                  2.
                                   COMPLAINT FOR DAMAGES
j
 Case 2:20-cv-04526 Document 1-1 Filed 05/20/20 Page 4 of 5 Page ID #:108




 l              100, inclusive, so negligently , carelessly and recklessly owned,
 2              maintained , controlled , possessed, repaired , inspected, operated ,
 3              designed , built , managed and cleaned certain premises located at 888 W.
 4              Arrow Highway , San Dimas, CA 91773, in a dangerous condition, so as
 5              cause plaintiff to slip on a foreign his balance and fall to the floor, thereby
 6              proximately causing the plaintiff to sustain damages as set forth herein.
 7        9.    That on or about June 07, 2018, plaintiff was lawfully within defendant
 8              TARGET CORPORATION'S premises for the mutual benefit of plaintiff
 9              and defendants, and each of them , and DOES 1 through 10.
10        10.   That the dangerous condition was known , or, in the exercise of ordinary
11              and reasonable care , should have been known , to defendants, and each
12              of them , and DOES 1 through 100, in adequate time for a reasonable
13              prudent person to have corrected the dangerous condition, or , to have
14              properly warned persons, including plaintiff, of the dangerous condition.
15        3.    That as a proximate and direct result of the dangerous condition, plaintiff,
16              TYLER COVINGTON, has sustained, and in the future is certain to
17              sustain disabling , serious and permanent injuries, pain, suffering and
18              mental anguish in connection thhis general damages according to proof.
19        4.    That as a further, direct and proximate result of the dangerous, plaintiff,
20              TYLER COVINGTON, has incurred and will in the future incur medical
21              and sundry expenses in the examination , care ahis injuries , the exact
22              nature and extent of which are unknown to plaintiff at this time, and
23              plaintiff will ask leave of court to amend this complaint in this regard when
24              the same are ascertained.
25       5.     At the time of said injuries , plaintiff, TYLER COVINGTON, was employed
26              his usual occupatiohis proximate result of the conduct of the defendants
27              and each of them, and by reason of said injuries suffered by him, plaintiff
28              was unable to attend his usual occupation and thereby lost earnings and


                                               3.
                                COMPLAINT FOR DAMAGES
Case 2:20-cv-04526 Document 1-1 Filed 05/20/20 Page 5 of 5 Page ID #:109




 l                  earning capacity.
 2          6.      The full amount of such loss of earnings, past and future, is an amount
 3                  which is currently unknown to plaintiff , and plaintiff will amend this
 4                  complaint to state the full amount of such damages when the same
 5                  become known to him , or upon proof thereof.
 6
 7       WHEREFORE, plaintiff prays for judgment against the defendants, and each of
 8   them , as follows:
 9                                AS TO ALL CAUSES OF ACTION

10          1.      For general damages according to proof;
11          2.      For special damages for X-ray, medical and sundry expenses, according
12                  to proof;
13          3.      For loss of earnings and earning capacity, according to proof;
14          4.      For the costs of suit incurred herein; and
15          5.      Hhis relief as the Court may deem
16                  just and proper .
17   DATED: February 11, 2020                    RAYMOND GHERWHZIAN , A
                                                 PROFESSIONAL/AW CORPORATION
18
19
                                                 BY:
20                                                     RAYMOhfe                 RMEZIAN
                                                       ATTORNE                  t PLAINTIFF
21
22
23
24
25
26
27          r   C                                                 .   i
                                                                          *2-                 '
                                                                                              • S




28


                                                    4.
                                    COMPLAINT FOR DAMAGES
